Citation Nr: 1507764	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-35 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for accrued benefits.

2.  Entitlement to service connection for peripheral neuropathy, for accrued benefits.

3.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to February 29, 2012 and in excess of 70 percent thereafter, for accrued benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  The Veteran died on November [redacted], 2012.

At the time of the Veteran's death, the claims listed above were pending.  Following his death, the appellant applied to be substituted as the claimant for purposes of processing the claims, and that status was granted by the RO.  These matters were denied by RO rating action.  However, as will be discussed further below, while the appellant at the time of filing her claim in November 2012 was eligible for substitution, she is no longer found to be eligible for substitution or for accrued benefits.  See 38 C.F.R. §§ 3.150(b); 3.1010(e) (2014).  It is noted that during the time she was eligible some accrued benefits were paid, and these awards are not herein at issue.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Entitlement to service connection for diabetes mellitus and tinnitus was granted in an April 2014 rating decision and accrued benefits paid.  As such, these issues have been resolved, and are not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issues on appeal.  Any future consideration of the appellant's case must consider these electronic records.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in March 1969.

2.  The appellant's marriage to the Veteran was terminated by his death in November 2012, and she was subsequently awarded Dependency and Indemnity Compensation (DIC) benefits.

3.  The appellant remarried in April 2014, and remains married.


CONCLUSION OF LAW

The appellant is not eligible for substitution or additional accrued benefits as the remarried widow of the Veteran as a matter of law.  38 U.S.C.A. §§ 101, 103, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.50, 3.55, 3.1000, 3.1010 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2014), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.

Analysis

The appellant seeks to establish eligibility for substitution or for additional accrued benefits for the Veteran's remaining pending claims on appeal as the surviving spouse of the Veteran.  These claims had been denied on the merits by the RO.  The accrued benefits that were paid were the results of positive determinations by the RO.

As will be addressed below, the Board finds that the appellant is not eligible for substitution or additional accrued benefits because she does not have standing due to her remarriage after the Veteran's death.

The relevant facts in this case are not in dispute.  The appellant was born in August 1950.  She married the Veteran in March 1969.  This marriage was ended by the Veteran's death in November 2012.

The appellant remarried in April 2014, and she affirmed in her December 2014 Board hearing that she remains married.

Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to an eligible applicant.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In descending order, accrued benefits are payable to the Veteran's (1) spouse, or (2) children, or (3) dependent parents.  Id.  If none of the above applies, then in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  Id.  Additionally, if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under § 3.1000(a) may request to substitute for the deceased claimant in a claim for periodic monetary benefits that was pending when the claimant died.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).

A surviving spouse means a person of the opposite sex who was legally married to the veteran at the time of his death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage bar include a voiding or annulment of remarriage.  See 38 U.S.C.A. §§ 103(d)(1), 1311(e) (West 2014); 38 C.F.R. § 3.55(a)(1).

As a matter of law, the appellant does not now meet the definition of a "surviving spouse."  She has clearly stated that she remarried, and there is no evidence indicating that her remarriage has been annulled or ended in any way.  She is therefore not eligible for additional accrued benefits as the surviving spouse under 38 C.F.R. § 3.1000(a)(1)(i).  As she is not eligible for other accrued benefits, she is also not eligible for substitution of the deceased claimant for the current claims on appeal.  38 C.F.R. § 3.1010(a).  A matter of law, she is precluded from substitution and from receiving accrued benefits as the surviving spouse of a Veteran.  The Board has no authority to award a benefit to a claimant that has no basis under statutory law.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

The Board notes that the appellant was over 57 years old at the time of her remarriage to her current spouse.  She is therefore eligible for the exception to the remarriage bar under 38 U.S.C.A. § 103(d)(2)(B), which allows for certain benefits to be granted when the surviving spouse remarries after the age of 57.  These benefits are: DIC benefits under 38 U.S.C.A. § 1311, medical care under 38 U.S.C.A. § 1781, educational assistance, and housing loans.  38 U.S.C.A. § 103(d)(2)(B).  The appellant has already been granted entitlement to DIC benefits in a September 2013 rating decision, with an effective date the same month as the Veteran's death.  These benefits have been granted in full, and are not currently before the Board.  This exception, does not, however, apply to eligibility to accrued benefits or to substitution for pending claims.  The appellant's age is therefore not a factor which would allow her to remain eligible for the benefits on appeal despite her remarriage.

The Board further notes that a claim for reimbursement of unreimbursed medical or burial expenses has not yet been filed, but, as noted above, may be pursued by the appellant through application to the RO.  See 38 C.F.R. § 3.1000(a)(5).



In sum, the Board has no option but to decide this case in accordance with the applicable law.  The appellant's claim for recognition as the surviving spouse of the Veteran for the purposes of substitution or accrued benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. 426.


ORDER

The appellant's claim for recognition as the surviving spouse of the Veteran, for the purpose of substitution or obtaining accrued benefits, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


